 LEPRINO CHEESE MFG. CO.Leprino Cheese Co., d/b/a Leprino Cheese Mfg. Co.andKenneth W. Gomez.Case 27-CA-2176March 21, 1968DECISION AND ORDERBy MEMBERS BROWN, JENKINS, AND ZAGORIAOn September 14, 1967, Trial Examiner HermanMarx issued his Decision in the above-entitled case,finding that Respondent had engaged" in and wasengaging in certain unfair-labor practices within themeaning of the National Labor Relations Act, asamended, and recommending that it cease and de-sist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Deci-sion.The Trial Examiner also found that theRespondent had not engaged in an unfair laborpractice as alleged in the complaint with respect toDaniel P. Maes and recommended dismissal of thecomplaint in this respect. Thereafter, the Respon-dent filed exceptions to the Trial Examiner's Deci-sion and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the Respondent's excep-tions and brief, and the entire record in the case,and hereby adopts the findings,' conclusions, andrecommendations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and herebyorders that Respondent, Leprino Cheese Co., d/b/aLeprino Cheese Mfg. Co., Denver, Colorado, its of-ficers, agents, successors, and assigns, shall take theaction set forth in the Trial Examiner's Recom-mended Order.IT IS FURTHER ORDERED that the complaint bedismissed insofar as it alleges that the Respondentunlawfullydischarged and refused to reinstateDaniel P. Maes.'The Trial Examiner stated that 7 or 8 a in. was about the customarystarting time for the alleged dischargeesWe correct such finding to show170 NLRB No. 81601that Espinoza,one of the dischargees,testified that he was supposed tobeginworkat 5 a in.on December25, 1966,but did not arrive until 8 a.mTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHERMAN MARX, Trial Examiner: The complaintalleges that the Respondent, Leprino Cheese Co.,d/b/a Leprino Cheese Mfg. Co. (herein the Com-pany) has discharged, and refused to reinstate,seven employees, KennethW. Gomez, Joe F.Salazar, Edward Abeyta, Roger Espinoza, Daniel P.Maes, John Sanudo, and Richard J. Macias,because they "engaged in the protected concertedactivityof a strike"; has threatened them withreprisal because they engaged in that activity; andhas, by such conduct, violated Section 8(a)(1) oftheNational Labor Relations Act, as amended(herein the Act).1The Respondent has filed an answer denying, inmaterial substance, that it committed the unfairlabor practices imputed to it in the complaint 2A hearing on the issues was held before me, asdulydesigntedTrialExaminer, inDenver,Colorado, on June 6 and 7, 1967. The GeneralCounsel and the Respondent appeared throughcounsel, and all parties were afforded a full oppor-tunity to adduce evidence, examine and cross-ex-amine witnesses, and submit oral argument andbriefs.Upon the entire record, from my observation ofthe witnesses, and having read and considered thebriefs filed with me since the close of the hearing, Imake the following findings of fact: _FINDINGS OF FACT1.NATURE OF THE RESPONDENT'S BUSINESS;JURISDICTION OF THE BOARDLeprino Cheese Co., d/b/a Leprino Cheese Mfg.Co. is a Colorado corporation; maintains an_officeand place of business in Denver, Colorado, where itis engaged in the business of manufacturing cheesefrom raw milk; and is, and has been at all materialtimes, an employer within the meaning of Section2(2) of the Act.In the course and conduct of its business, theCompany "annually" ships cheese valued in excessof $50,000 from its said place of business directlyto points outside Colorado. By reason of such ship-ments, the Company is, and has been at all materialtimes, engaged in interstate commerce, and inoperations affecting such commerce, within the129 U S.C Sec.15 1, et seq.'The complaint was issued on April18, 1967,and is based upon acharge filed with the National Labor Relations Board by Kenneth WGomez on December 27, 1966 Copies of the charge and complaint, and anotice of hearing, have been duly served upon all parties entitled thereto 602DECISIONS OF'NATIONAL- LABOR RELATIONS BOARDmeaning ofSection 2(6) and(7) of the Act. Ac-cordingly,the Board has jurisdiction of the subjectmatter of this proceeding.II.THE ALLEGED UNFAIR LABOR PRACTICESA. Prefatory StatementProduction employees at the Company's Denverestablishment work under, the immediate supervi-sion of the plant manager, Robert Powell, who issubject to direction by the plant superintendent,Lester Kielsmeir. Both Powell and Kielsmeir are,and have, been at all times material to the issues, su-pervisors within the meaning of Section 2(11) ofthe Act.,The Company procures its raw milk from twoproducer cooperatives in the area, and is com-mitted, to purchasing a minimum amount (un-specified in the record) daily and any' surplus thatmay remain after the cooperatives have' met therequirements of other milk users.Normally, the employees have a 6-day workweekending on Saturday, but the number of daily andweekly hours are, subject to fluctuation, varyingwith the amount of milk to be processed, and fromtime to time the management requires plant em-ployees to work on Sunday, paying them at timeand a half their regular hourly rate for the Sundayhours.About a week before Christmas in 1966, six ofthe Company's employees, Kenneth W. Gomez, JoeF.Salazar,EdwardAbeyta,Roger Espinoza,Richard J. Macias, and John Sanudo (all, togetherwithDaniel . P.Maes, constituting the, allegeddischargees named in the complaint), while in arestaurant near the plant, discussed the prospect ofworking on Christmas Day (which fell on a Sundayin 1966), and decided to send a letter to the Com-pany's president, James Leprino, to the effect thatthey "wanted Christmas Day off." No such letter,however, was sent.3 Findingsas to Kielsmeir's remarks arebased on testimony by Gomez,Abeyta,Macias,and Espinoza The Respondent wouldimpugn the plausi-bility of this evidencewith managerial testimony that the milk surplus theCompany is required to take is likelyto increase during school-holidayperiods such as Christmas because ofthe suspensionof school lunch' pro-grams, and that the Company expected a volume of milk deliveries of about300,000 "pounds" per day for several days beginning December 24 (orDecember 25, accordingto Kielsmeirwho gave both dates), a quantity inexcess of the normal daily intake, and of the plant's availablestoragecapacity of 210,000 pounds (apart from five cheese-making vats ofa gross,overnight storage capacity of 5(,000 pounds) The thrust of this appears tobe that with such deliveryanticipations,Kielsmeir would not promise orpredict the cessation of work about'noonon December 25 ' Actually, thequantity delivered on that day was 217,229pounds, andeven much lessthan that on December 24 (148,442 pounds),and onDecember 26 and 27(178,634 and 174,119 pounds, respectively), and there is no objective orhard evidence by which to measure the credibility of the self-serving claimof the management's anticipations It is noteworthy, on that score, that theRespondent's own intake records, the only ones in evidence (Resp Exh5), do little for its claim that its milk intake expands during school holidayssuch as Christmas. The intake volume for a 13-day period beginningDecember 15 was highest on December 15 and 17, substantially higherthan for, December 24, 25, 26, and 27 Significantly, also, the intake ofsome 148,000 pounds on December 24 resulted in a short workday on thatdate, and it is thus plausible that Kielsmeir would similarly anticipate aDecember 24 was a short production day at theplant,fiveof the seven alleged- - dischargees,completing their work by 1:45 p.m., and the othertwo not long thereafter. During,' a "coffee break"that day, Kielsmeir told a number of the employees,including Gomez, Sanudo, and Abeyta, that theywould work a "short day" on Christmas Day, stat-ing that they would quit about noon on that day.The superintendent made much the same state-ments to Macias and Espinoza on another occasionon December 24.3In the early afternoon of December 24, Powellorally notified all of the employees that they wereto work on Christmas Day, telling at least some ofthem (Gomez and Abeyta) that those who did not,comply would be discharged.B.The Alleged Discharges and Threats of ReprisalOn the morning of December 25, all of the al-leged dischargees,except Maes,reported for workin the neighborhoodof 7 or8 o'clock, at or neartheir respective customary starting times. Later thatmorning,between about 8:30 and 9 o'clock,duringa "break period"in the plant lunchroom,Gomez,inthe presence of Espinoza,Sanudo,Abeyta,Salazar,andMacias,asked an employee named-Bob Ray,who worked on vats in'which cheese ismade,how many vats were to be'processed, andRay replied,in substance,about 20,and that theemployees would thus-work all-that day.'Gomez,Salazar,Abeyta,Espinoza, Macias, andSanudo (all of the alleged dischargees,exceptMaes)left-the lunchroom,at the end of the"breakperiod"as a group, returning to the processing area-where some of them regularly worked anddiscussed among themselves the prospect,of "work-ing the whole day."The upshot of the discussionwas that they decided to ask for extra payfor theday "if we did work,"in addition to the time-and-a'-half rate to which they were entitled for Sundaywork.Gomez stated that he would speak to Powellshort day on December 25 and expresshimselfto that effect on December24 Indeed, his own testimony reflects some intimation to that effect, for hequotes himself as telling employees on December,24 that he planned tolimit the time worked on Christmas Day to "the milk we had to make up,"and "hold [the remainder]over until the following day " His testimony onthe subject,moreover,had a vague and evasive cast. He stated that hecould not recall to what employees he made the remarks he attributes tohimself,stating that he "probably"made them in the "coffee break "Responding to a question whether he recalls telling employees that "theywould only have to work a half-day on Christmas,"he replied that that"wasn'tmy job,"and then,when the question was pressed,conceded thathe could not remember whether he had made such a statement Notwith-standing this,he also made the somewhat argumentative claim that he"couldn't have possibly mentioned a specific time"-an assertion thatsomewhat begs the question whether he had promised a "short day" or thecessation of workaboutnoon in sum, I am persuaded that he made state-ments to the effect attributed to him and have made corresponding findingsiGomez, who clocked out that day at 9'01 a.m,estimated the time ofthe lunchroom discussion at one point as about 9 a m., and at another as a"little after 7 " I am satisfied from the testimony of Macias and Espinozaand the general sequence of events that morning that the discussion oc-curred about 8 30, perhaps closer to 9 In any case, it is undisputed thatRay told Gomez and other employees,in substance, that they would workall of Christmas Day, and there is no reason to doubt that this led Gomez toraise the subject with Powell, as will presently appear'm greater detail LEPRINO CHEESE MFG. CO.and ascertain whether the men were to work all ofChristmas Day.5Gomez then sought out Powell and asked himwhether the men were to work all that day, and theplant manager replied in the affirmative. Gomez re-called for Powell that Kielsmeir had said the daybefore that the employees would be required towork only half a day, but Powell said that he coulddo nothing about the matter. Then Gomez askedwhy the employees could not be given extra pay forthe day, and Powell replied that that could not bedone.6Gomez then rejoined Espinoza, Salazar, Abeyta,Sanudo, and Macias, and told them of his conversa-tion with Powell. Whether anything else was said inthe group at that point does not clearly appear, butin any case, Gomez left the others again to talk toPowell, and told the plant manager that "the boys"were going to leave.-Powell, accompanied by Gomez, then went to thearea where the latter had left the other employees,and, addressing Gomez and the others collectively,asked them what the difficulty was, and members ofthe group replied that they wished to be paid "dou-ble time and a half" (or "double time," accordingto some of the testimony) for working on ChristmasDay. Powell responded, in substance, that therequest could not be met.There was some discussion back and forth amongthe group whether they should leave, one or moreof the six taking the position, in substance, thatKielsmeir had broken his "promise" of a short day,and that thus they were relieved of their "promise"(asMacias and Gomez termed it, but meaning, ob-viously, any requirement) that they work that daywithout the extra pay requested, and the upshot ofthe discussion was that all six employees decided tosThe record reflects some confusion as to the rate the men were seekingAccording to Espinoza,the decision was to seek "time and a halfplusdouble," which, in the light of the whole record particularly the group de-mand ultimately submitted to Powell, I take to mean double and one-halftime,although Espinoza acquiesced in a suggestion on cross-examinationthat the group was seeking"double time"There is no dispute that the em-ployees sought and requested extra or premium pay, and its precise extentdoes not materially affect the issues I note,also, that the evidence of thegroup discussion is somewhat scant In the main,Ihave drawn onEspinoza's testimony At one point,his account may be read as indicatingthat the discussion took place after Gomez spoke to Powell, but I infer fromsubsequent testimony he gave and the relevant record as a whole that thegroup discussion occurred before Gomez spoke to Powell,noting,in thatconnection,that Macias testified that Gomez "went up there[to Powell] toask him" for "double time for that day," and that Gomez testified that herecalled"all of us deciding"to ask"for double time and a half."6Gomez quotes himself variously as asking for "overtime,"doubletime," and "double time and a half " As the employees were entitled totime and one-half under their regular pay scale since the day was a Sunday,one may reasonably believe that if Gomez asked for "overtime" rather thana specific rate, Powell would construe the request as one for premium orextra pay beyond time and a half That view of the matter is not negated bythe fact that Gomez reported to the other employees that Powell "wouldn'tgive us any overtime or anything for this, just straight time"The allusion to"straight time," appears to me,in the particular context,to be a referenceto the time-and-a-half rate the employees wouldregularlyreceive for Sun-day work It may be noted,by the way, that Powell's testimony does notdispute, with any clarity at least, Gomez' account of the conversationPowell describes a private conversation with Gomez that morning but itwas one that took place shortly thereafter and is also described by Gomez.603absent themselves for the rest of the day. They lin-geredbrieflyafterthedecision,waiting forsomeone to relieve Abeyta who operated equip-ment called a "mixer," which, according to Powell,performs a "vital" part of the cheese-makingprocess.While the men were waiting, Powell toldMacias to remain and operate the mixer. Maciasbegan to do so, but he has some physical disabilityand seems prone to overreact to stress situations,and he discontinued his work after a few minuteswhen he experienced some nervousness, began "totremble," and became fearful that he would "ruinthe cheese." He told Powell of his concern, andthat he was near "collapse," and the plant managersuggested that he lie down and rest, but Macias,reiterating his fear, insisted on leaving, and askedGomez, who was then in the vicinity, to clock outfor him and assist him from the premises.Sanudo, Salazar, Abeyta, Espinoza, and Gomez(forMacias as well as himself) clocked out as agroup at approximately 9 a.m., and all six left thepremises soon thereater. Shortly before leaving,Gomez sought to induce several other employees toceasework for the rest of the day, but ' theydeclined.While the six who left were preparing to go,Powell spoke to them as a group, seeking to inducethem to remain. The material sum of what he saidwas that they were putting him in a bad positionbecause of the milk on hand 'and the cheese-processing in progress; and that if they left, theCompany would discharge and "blackball" them,and give them no "reference" (or "recommenda-tion") for other employment. As Espinoza andAbeyta were about to walk out the door of theplant together, Powell told them that they were inmuch "trouble."7In any case,the particular premium rate requested by Gomez does notmaterially affect the results here'From Powell's account,as well as those of the four employees in thegroup who testified (Gomez, Macias,Abeyta, and Espinoza),there can beno doubt that Powell made a statement to the effect that they would bedischarged if they left and would be subject to other adverse consequencesThe differences among the various accounts are made of verbal form andemphasis rather than substance Powell denies that he used the word"blackballed," quoting himself as telling the employees that "if theywalked out and punched that card that they couldn't expect to come backto work for Leprino, and they couldn't expect to get a letter of recom-mendation for any other job." This was as much as to threaten themwith discharge, denial of future employment with the Company, andimpediment in finding employment elsewhere, and closely approachesa threat that they would be "blackballed" from future employmentAppraising the employees and their supervisor, and taking, into accountthe atmosphere of dispute and stress which it is evident attended theirexchanges, I think it more likely that Powell would express himself interms the employees variously attribute to him than in the more restrainedlanguage in which he quotes himself. In short,Iam persuaded that, insubstance, he not only threatened to discharge the men but to have them"blackballed." That view of the matter is given added weight by the un-contradicted evidence that Powell told Espinoza and Abeyta that theywere in much "trouble " In any case, if the departure of the employeeswas a protected concerted activity, it would make little differencewhether Powell used the language he imputes to himself or that attrib-uted to him by the employees, for in either situation, it conveyed a threatof reprisal 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs of the time the six left, Maes, who apparentlyresides near the plant, had not yet arrived, andPowell, because he was shorthanded, went to Maes'home, and, stating that "some of the boys (had)left," requested Maes to come to work. The latteragreed and came to the plant,, but noting upon ar-rival that a substantial number of the employeeswere absent, and concluding from that that hewould have to work "late," he left the premisesabout 9:30 a.m., without punching in or out ordoing any work.At some unspecified time that day after Maciasleft,Kielsmeir, having been told by Powell thatMacias "appeared sick," telephoned the latter'shome to offer him reemployment. Macias was notat home, and Kielsmeir spoke to someone he be-lieved to be Macias' wife or mother and "offered toput him back on the payroll if he'd just comedown." Later that day, about 6 p.m., Macias'mother told him that Kielsmeir had called, butMacias did not return the call because he assumedthat by that time, the day's work at the plant hadbeen finished. Apart from the fact that Macias'mother told him that Kielsmeir had called there isno evidence that she told her son of the offer ofreemployment.The Company received some 217,000 "pounds"_of milk during the day on December 25, much of itprior to the departure of Gomez and the othersfrom the plant. As of the time they left, a con-siderable portion was in various stages of conver-sion into cheese. Once begun, the process is a con-tinuous one, requiring the addition of bacteria,cooking, cooling, and timing of various of theprocedures. Failure to complete them with propertiming can result in a spoiled or deficient product.Following the group departure, in order tocomplete the necessary procedures, the manage-ment transferred employees from other occupationsand enlisted the temporary services of sons ofmanagement personnel. The necessary processingtaskswere completed by about 3:30 p.m., andwould have been finished about an hour earlierwith the regular complement of employees. Muchof the completed product, however, was deemed ofinadequate quality for the requirements of the in-tended customer, and was sold by the Company toanother concern for a lower price (not specified inthe record).On the following morning, Gomez, Espinoza,Abeyta, Macias; Maes, Salazar, and Sanudo went tothe plant together. Finding the front entrancelocked, Gomez, while the others waited, enteredthe plant through a rear door in search of the Com-'Kielsmeir admittedly spoke to the men on the occasion when they camefor their checks, but expressed "doubt" in his testimony that he asked themany questions, stating, also, that he does not "think they spoke to me." Thisvague testimony is ineffective as a denial of Gomez' account of the conver-pany's president, James Leprino, to discuss "thesituation"of the previous day. EncounteringLeprino's father, Michael, who is chairman of theCompany's board of directors, and James' brother,Louis, also an officer of the Company, Gomez toldthem that he wished to explain to James what hadoccurred the previous day, and Michael Leprinoreplied that the management did not wish to hearany explanation and ordered Gomez from thepremises stating that "we don't want to see youaround here, any more." Louis Leprino, however,asked why the men had walked out, and Gomez-responded thatKielsmeirhad "broke(n) hispromise" that the employees would "only .. have,to work a half day on the 25th." Louis Leprinoreplied that "that doesn't have anything to do withthe matter," and then also ordered Gomez-from thepremises.Gomez rejoined the others, told themwhat Michael Leprino had said, and all seven thenleft.There is no evidence that Gomez told theLeprinos that the others were outside the plant, orthat the management was aware of their presence.Some days later, all seven returned in a body to,the plant to draw the wages due them. The, groupencounteredKielsmeir,and the latter askedGomez, in the presence of the others, why they hadwalked out. Gomez replied that they had done sobecause Kielsmeir had broken his "promise" thatthe employees were to work but half a day onChristmas. Kielsmeir made no other comment andwalked off.'On April 21, 1967, following service of,a copy ofthe complaint upon the Company, the Companywrote a letter to each of the seven, stating that theCompany was thereby offering to reinstate thegiven individual to "a job at the same -rate andunder the same conditions which you would haveattained had you been working continuously- withthe Company since December 25, 1966," that theofferwas "open for ... acceptance in writing"delivered to the Company,by noon on April 28,1967, with the privilege, in the event of acceptanceof the offer by April 26, of reporting a week afterApril 28; that the Company had violated no law;and that the reinstatement offer was not to be con-strued as admitting that any "back wages are paya-ble." Each letter was sent on the date it bears andwas received "in due course of mailing" by the ad-dressee.Of the seven, only Macias and Sanudo acceptedreinstatement to their respective positions. -There isno evidence that any of the others replied to theoffer.Macias returned to work on May 1, 1967, atan hourly rate 7 cents less than ,his previous one,cation, and I credit the latter. I dispense with a recital,of remarks made tothe group on this occasion by Michael Leprino, Jr , a son of the Company'sboard chairman, as they add nothing of substance to this case. LEPRINO CHEESE MFG. CO.butwithno other change in the rights andprivileges he had enjoyed at the time of his termina-tion.As stipulated at the hearing the reduction wasdue to a readjustmentin the ratesfor "all produc-tion employees" put into effect by the Company onFebruary 1, 1967, "by reason of ... certain amend-ments"to- the "FederalWage Hour Act" (FairLabor Standards- Act). Such a reduction wouldhave "taken place had Macias continued to work forthe Company after December 25, and been in itsemploy on February 1, 1967. Sanudo resumed hisemployment- on April 29, 1967, at his former rateand with no alteration in the rights and privilegeshe had previously enjoyed. In short, Macias andSanudo were -fully reinstated to their respectiveformer, or substantially equivalent, jobs on thedates upon which they respectively returned towork.9C. Discussion of the Issues; Concluding FindingsPutting the case of_ Maes aside for separatedisposition, there can be no doubt that the decisionof the others to leave, as well as their departure,was concerted, and that they were dischargedbecause they ceased work. Powell as much as toldthem that their dismissal would take effect as of thetime they clocked out.10 The critical question, then,iswhether the conduct of the dischargees, as theGeneral Counsel claims, constituted "concerted ac-tivities for the purpose of collective bargaining orother mutual aid or protection," within the purviewof Section 7 of the Act, and was thus protectedfrom dismissal and threat of reprisal.The'Respondent offers three justifications for thedischarges: (.1) That the dischargees took a holidayin disregard of the Company's work requirements;(2) that, at best, the cessation of work was an un-protected "partial" strike, which the Respondentdefines, in substance, as the withholding of servicesfor only "part of a work schedule"; and (3) that thestrike was unprotected because the sudden depar-ture of the employees created a risk of spoliation ofthe cheese then in process of production, andresulted in some deficiency in the product.Evaluating these claims, in order, it is true as theRespondent asserts, and Gomez, Espinoza, Abeyta,and Macias testified in effect, that the employeess The letter to each of the seven alleged dischargees, except Sanudo, setforth a specified reinstatement rate lower than the one the given individualhad previously received, and explained that the reduction resulted from "ageneral wage readjustment for all processing employees," effective Feb-ruary1, 1967,"because of recent federal laws" (the Fair Labor StandardsAct amendments). As in Macias' case, I am satisfied that each of the otheremployees to whom reinstatement was offered at a lower rate would havereceived that rate because of the "general wage readjustment" had he con-tinued to work after December 25 In short, the validity of the offer tothose employees is unaffected by the-lower rate offered.3iAfter testifying that Macias left with Gomez'assistance,Powell stated,"I conceded that he (Macias) wasn't in shape to work that day," thus im-plying, perhaps unintentionally, that he acquiesced in Macias' departurebecause the latter was ill, and did not discharge him. Powell did not say towhom he "conceded" Macias' physical unfitness, and the remark appears605intended to absent themselves only for the rest ofChristmasDay, but to read their walkout as a"mere" disobedient taking of 'a holiday or an un-protected "partial" strike is to misconceive thereach of the evidence.When Gomez first spoke to Powell, the managerconfirmed the information Gomez and his com-panionshad received from Ray to the effect thattheywould work substantially beyond noon onChristmas Day. The six employees regarded this asa breach of -Kielsmeir's "promise" of a workdayuntil about noon, and this led them to seek extracompensation for work that day as an alternative toperformance of the "promise," and then to leave ina body when they failed to secure satisfaction oftheirrequestfromPowell.I"However unso-phisticated their procedure, what the men had donewas to engage in "collective bargaining" withPowell over their hours of work and compensation,albeitwithout the traditional instrumentality of aunion;and it is clear that the asserted breach ofKielsmeir's "promise" and the rejection of the col-lectivedemand for extra compensation for theholiday work were central ingredients of their deci-sion to leave.The walkout, in other words, was substantiallymore than a mere departure on a holiday. It was, inessence, animplementation of the employees' posi-tion in the "collective bargaining" in which theywere engaged, and amounted to a concerted ex-pression, through joint economic action, of protestof the management's failure to observe Kielsmeir's"promise,"and of their alternative demand forextra compensation for work on Christmas Day.On that score, this case resemblesN.L.R.B. v.WashingtonAluminumCo.,370` U.S. 9, in signifi-cant respects. There some employees, who hadpreviously complained individually to themanage-mentabout inadequate heating of the plant wherethey worked, left the premises, in a group, duringworking time one day, because of insufficient heat-ing,without making a concerted demand for cor-rection, and were discharged. The Supreme Court,holding the group departure to be protected, andthe discharge unlawful, pointed out that employeesdo not "necessarilylose their right to engage inconcerted activities ... merely because they do notto be a generalization tacked on to his statement that Macias left thepremises Perhaps, what Powell meant was that he believed that Maciaswas unwell or that he "conceded" that such was the case to Kielsmeir, who,in fact, quotes Powell as telling him that Macias "appeared sick " That themanagement regarded Macias as in a discharge status after he left isevident from Kielsmeir's telephone message later that day offering "to puthim back on the payroll " I am convinced from the record as a whole thatalthough Powell was sympathetic when Macias became unwell, when thelatter insisted on leaving, Powell included him in the discharge action andthe related threat of reprisalContrary to the Respondent, I find no materiality in the fact that Rayhad no authority to tell the employees that they would work a full day onChristmas Day, and that they would have finished about 2:30 p in had theyremained (a time, incidentally, well beyond noon) 606DECISIONSOF NATIONALLABOR RELATIONS BOARDpresent a specific demand upon their employer toremedy a condition they find objectionable"; thatSection 7 "is broad enough to protect concertedactivities whether they took placebefore, after or atthe time such a demand is made"(emphasis sup-plied); and that "(h)aving no bargaining represen-tative and no established procedure by which theycould take full advantage of their unanimity ofopinion in negotiations with the company, the mentook the most direct course to let the companyknow that they wanted a warmer place in which towork." The Court also noted that a plant rule for-bidding an employee to leave his work without per-mission could not operate to justify a discharge foractivities that Section 7 protects.Here, comparably, the fact that the Companydetermined what hours it would require employeesto work cannot defeat their right to engage in "con-certed activities" for purposes protected by Section7; and the cessation of work by the six employeeswas, by implication, a continuing protest of the as-serted breach of Kielsmeir's "promise," and the ex-pressionof a condition that they would continue orresume their work on what remained of the holidayif they were given the extra compensation they hadexpressly demanded before they decided to leave.In short, the walkout was a continuation, by othermeans, of the "collective bargaining" in which theemployees had engaged before they left.l2Ido not share the Respondent's view of the walk-out as an unprotected "partial" strike, although itwas, to be sure, intended to be of limited duration,that is, for the remainder of the workday. TheRespondent summons to its support a large numberof cases which need not be examined beyond asummary of distinguishing features which set themapart from this case. The decisions upon which theRespondent places primary reliance involve refusalsto work on recurring portions of a required workschedule, or on a portion likely to recur. Typical ofthese situations are work stoppages for selectedperiods such as overtime hours, parts of a regularschedule, or weekend workdays.i3In the cited cases, the employees had a meaning-ful alternative of engaging in a total strike in thesense of a full cessation of work to bring about achange of conditions but, instead, resorted to aselective choice of working and striking time, thusin effect dictating terms and conditions of their em-12 "the use of economic pressure by the parties to a labor dispute ispart and parcel of the process of collective bargaining" N L R B v. In-surance Agents'InternationalUnion,361 U S 477, 495 The view I take ofthe walkout is reinforced, rather than diminished, by testimony offered bythe Respondent that "they (the six who left) wanted everybody else to walkout," and that Gomez besought others to do so The six employees were in-volved in a "labor dispute," as that term is defined in Section 2(9) of theAct, and in the context of events, the solicitation of others to join in thewalkout suggests more an effort to enlist the weight of added numbers onthe employees'side in the dispute than a mere invitation to leave on aholiday13 I dispense with citation of all the cases on the point in question men-tioned by the Respondent in its brief, deeming it sufficient to cite the fol-lowing as illustrative of its position.Brantly Helicopter Corporation,135ployment. Here, in contrast, the dispute did not re-late to future working conditions, but rather, to aspecial situation limited to a particular day which isobserved almost universally,in the western world asa holiday, but one on which themanagementrequired the employees to work aslong asit saw fit.The alternatives available to the employees were ofnecessity limited by the special nature of thedispute. To remain much beyond noon, as_PowellledGomez and his companions to believe -theywould when he confirmed for Gomez that theywould be required to work all day, would lose themthe holidaytimethey wanted, and had been told byKielsmeir they would have.. To engage in astrikeafterChristmas for "'retroactive pay" would, nodoubt, have beena "legitimatetool,"as theRespondent states in itsbrief, but putting -aside thepossible folly of such a course by employees of theeconomic and occupationalstatusof those involvedhere, the factstill remainsthat such a strike couldnot give them the holiday time they had concert-edly sought, nor fulfillment of the "promise" Kiel-smeir had made. To adopt the Respondent's view ofthe walkout would be, in practical effect, as muchas to say that the employees had a choice of sub-mitting to their Employer's requirementsfor Christ-mas Day onpain of losing their jobsor engage in astrike of unlimited duration even thoughtheir ini-tialgoal-fulfillment of Kielsmeir's "promise"-could no longer be reached. I am unable to giveSection 7 so tilteda meaning,and find no warrantfor it in any of thecasesupon which the Respon-dent relies.On the contrary, a single concertedwork stoppage, whether of predetermined duration,as here, orspontaneous; to protest or secure termsand conditions of employmentisnot a"partial"strikein the sensethat the Respondent uses theconception,and iswithin the protection of Section7.14Nor may such protection be withheld herebecausethewalkout interferedwithtimedproceduresnecessarytocompletecheese-processing, resulting in- deficiency in some of theprocessed product. Economic loss, both to em-ployersand striking employees, is often abyproduct of labor disputes, and much as oneregrets such loss, the factremainsthat the exerciseof Section 7 rights by employees in pursuit of legiti-mate aimsdoes not depend on whether they protectNLRB 1412, 1414 (refusal to work at straight time on Saturday after aholiday to compel overtime pay for future Saturday work followingholiday);Honolulu Rapid Transit Company, Limited,110 NLRB 1806(strike by transit workers limited only to weekends), CG. Conn, Linuted vN L.R B ,108 F 2d 390 (C A 7) (refusal to work weekly hours over 40 tocompel extra rate for excess hours),Pacific Telephone and Telegraph Com-pany,107 NLRB 1547 (intermittent work stoppages during regular shifts).Inote,in passing,that two cases,Doti Chenucal Company,152 NLRB1150, andVernon T Mercer,119 NLRB 673, cited by the Respondent, donot go to the point for which the Respondent cites them14Modern Motors, incorporated vN L.R B ,198 F 2d 925 (C.A 8).N L R B. v J I Case Company,198 F 2d 919 (C A.8), N L R B.vKenna-mental, Inc.,182 F 2d 817 (C A3), N.L R.B v Buzza-Cardozo,205 F.2d889 (C A 9), cert denied 346 U S 9231 LEPRINO CHEESEMFG. CO.their employer against consequential loss in thequality or price of his product.That view ofSection7 is clearly applicable here.The walkout resulted from a legitimate grievanceand economicaim andwas not designed to damagethe product. Before the six men walked out, Gomeztold Powell of Kielsmier's "promise" the day be-fore,and that the men intended to leave, andPowell was given two opportunities to redress theirgrievance, one by Gomez and later by the group,yet did nothing, in essence, beyond insisting thatthey remain or suffer discharge and otherreprisals.This is not to suggest that the legality of the walk-out hinged on the existence of such prior dealings,but only to point out that the management had achoice, albeit one of the alternatives entailed someconcession acceptable to the employees, and chosethe course that resulted in the deficient product.The course of events here is far different fromthat inN.L.R.B. v. Marshall Car Wheel and FoundryCo.,218 F.2d 409 (C.A. 5), upon which theRespondentreliesheavily.There a strike wasdeliberately timed, without prior notice, to coincidewith the pouring of molten metal, which, if per-formed with insufficient help, could have caused"substantial property damage and secuniary loss"to the employer, and the court held the walkout tobeunprotectedbecause the employees haddeliberately created a hazard of substantial damageto the plant. The doctrine of thecasehas beenlimited to situations involving a danger of "ag-gravated" injury to persons or premises.ls Obvi-ously', this is not such a case.In summary, I hold, for the reasons stated, thatthe Company discharged Gomez, Abeyta,Salazar,Espinoza,Macias,and Sanudo because they en-gaged in concerted activities protectedby Section 7of the Act; and thusviolated Section 8(a)(1) of theAct by each such discharge. I find, too, that theCompany also violatedSection 8(a)(1) as a resultof Powell's threat that if the six employees lefttheplant, theCompany would discharge and"blackball" them, and give them no 'reference orrecommendation for other employment;and as aconsequence of Powell's statementto Espinoza andAbeyta that they were in much "trouble," a remarkIconstrue, in the contextof circumstances, as athreat of reprisal because they joined the walkout.I reach a different result in the case of Maes, whocame to the plant briefly after thesix dischargeeshad gone. There is no evidence that he had anyawarenessof what had taken place, and the recordwill not supporta conclusionthat he leftbecausehe wished! to join in the walkout. In fact, accordingto his own account, he left simply because henoticed that a substantial number were absent, and15Central Oklahoma Milk Producers Association,125 NLRB 419, 435(expressly noting that a hazard of milk spoliation is not within the reach oftheMarshallholding),N L R B v MorrisFishman and Sons,Inc,278 F 2d792, 796 (C.A 3).607felt that if he remained, he would have to work"late" because of the absence of others.He was certainly not discharged on December25, and I find no warrant for a-conclusion that hewas either unlawfully dismissed or denied reinstate-ment subsequently. To be sure, he went to the plantwith Gomez and the others on the day after Christ-mas, but for all that appears, Gomez did not ask forreinstatement of any of the others (or himself, forthatmatter), and there is no indication that themanagement even so much as knew that Maes andothers were outside the plant waiting for Gomez. Itwould be no more than a guess to say on-this recordthat the action of the Leprinos on that occasion inordering Gomez to leave had any application toMaes, whatever meaning may be attached to the in-cident with respect to the five men who had beendischarged with Gomez the day before.tsNor is the General Counsel's case regardingMaes made by the fact that the group, includingMaes, went to the plant some days after ChristmasDay to draw the accrued wages due them, .and thatMaes, like the others, was given a check for thewages he had earned. As far as Maes is concerned,itwould be a guess to read anything more into thatincident than that he called for money that was duehim and received payment.The sum of the matter is that Maes abstainedfrom work, and left the plant on Christmas Day forhis own separate purpose; that he has never beentold by the management that he had been, or wouldbe, discharged; and that he has-never tested his ownemployment status by returning to the plant towork, attempting to work there, or applying for em-ployment. As the record does not establish thatMaes was either unlawfully discharged or deniedreinstatement, I shall recommend dismissal of theallegations of the complaint pertaining to him.As regards the letters of April 21, 1967, I find noreason to deny them efficacy as offers of reinstate-ment. On the contrary, taking into account the factthatMacias and Sanudo accepted the offers madethem, and were restored to their respective jobs,the record warrants a conclusion, and I find, thatthe offers were made in good faith.In view of that conclusion, the remedy will pro-vide that back pay be tolled for the dischargees asof April 28, 1967, the date specified in each letterfor expiration of the offer contained therein.That reflects my view that the message left byKielsmeir at Macias' home was not an effectiveoffer of reinstatement. For one thing, I think it like-ly, in view of the,shortage of help after the walkouton Christmas Day, that Kielsmeir wished Macias toreturn to work that same day. That being the case,Macias was not obliged to abandon the concerted16 In view of the conclusion reached above regarding the discharge ofGomez and the five men who left with him, I see no purpose in determiningwhether the treatment accorded Gomez by the Leprinos amounted to adenial of reinstatement of Gomez or any of the other dischargees 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDactivity, in which he was engaged for the day as acondition of -restoration of his job. For anothermatter, it is not established that Macias was told byhis mother that Kielsmeir had "offered to put himback on the payroll." Substantially all that appearsis that Macias' mother told him that Kielsmeir hadcalled, and that Macias did not return the callbecause of the lateness of the hour when he was in-formed that Kielsmeir had called. Moreover, thatMacias did not pursue the matter is not surprisingin view, of the treatment accorded Gomez by theLeprinos on December 26. In-that regard, it mattersnot whether the Leprinos were aware of Macias'presence outside the-plant. Gomez told Macias-andthe others what had happened, and it would be onlynatural for Macias to conclude that he was similarlyunwelcome. The setting when Macias called for hispaycheck some days later would only tend to con-firm his belief that he was still in disfavor with themanagement, for Kielsmeir saw him, yet so far fromgiving any indication that he had changed his mindabout Macias' discharge status, followed a coursethat would reasonably lead one to a contrary con-clusion,walking away, without further comment,when, in response to his query as to the reason forthe walkout, Gomez told him that he had brokenhis "promise."III.THE EFFECT OF THE UNFAIR LABOR- PRACTICES -UPON COMMERCEThe activities of the Respondent set forth in sec-tion II, above, occurring in connection with theoperations, of the Respondent described in sectionx,above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputesburdening and obstructing commerce and the freeflow of commerce.IV.THE REMEDYHaving found that the Respondent has engagedinunfair labor practices violative of Section8(a)(1) of the Act, ,l shall recommend below that itcease and desist therefrom and take certain affir-mative actions designed to effectuate. the policies ofthe Act.-As the discharges and threats of reprisal go to theheart of rights guaranteed employees by Section 7of the Act, in order to make effective the interde-pendent guarantees of Section 7, 1 shall recommendan order below which will have the-effect of requir-ing the Respondent to refrain in the future fromabridging any of such rights of employees of theRespondent's Denver establishment.'Having found that the Company unlawfullydischarged Kenneth W. Gomez, Joe F. Salazar, Ed-ward Abeyta, Roger Espinoza, Richard J. Macias,and John Sanudo on December 25, 1966, that it of-fered each of them reinstatement to his former, or asubstantially equivalent, position as of April 28,1967, and that Macias and Sanudo accepted the of-fers respectivelymade them, but that the otherdischarged employees did not, I-shall recommendthat the Company make each of the six dischargeeswhole for any loss of pay he may have suffered byreason of his discharge by payment to him of a sumof money equal to the amount of wages he wouldhave earned, but for his discharge, betweenDecember 25, 1966, and April 28, 1967, togetherwith interest thereon, as provided below; and thatthe said loss of pay, plus interest at the rate of 6 percent per annum, be computed in accordance withthe formula and method prescribed by the NationalLabor Relations Board in F.W.Woolworth Com-pany,90 NLRB 289, andIsis Plumbing & 'HeatingCo.,138 NLRB 716, to which the parties hereto areexpressly referred'.CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact,and upon the entire record in this proceeding, Imake the following conclusions of law:1.The Company is, and has been at all materialtimes, an employer within the meaning of Section2(2) of the Act.2.Each of the individuals discharged, as foundabove, has been, at all material times, an employeeof the said Company, within the meaning of Section2(3) of the Act.3.By discharging the said employees and other-wise interfering with, restraining, and coercing em-ployees,in the exercise of rights guaranteed them bySection 7 of the Act, as found above, the Companyhas engaged in unfair labor practices within themeaning of Section 8(a)(1) of the Act.4.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.5.The record does not establish that Daniel P.Maes ' was discharged or denied reinstatement inviolation of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of factand conclusions of law, and upon the entire recordin this proceeding, I recommend that LeprinoCheese Co., d/b/a Leprino Cheese Mfg. Co., its of-ficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discharging, or otherwise denying employ-" N L.R.B. v Ent, tstle Mfg Co.,120 F 2d 532 (C A.4);May Depart-mintStores v. N L.R.B,326 U S. 376;Bethlehem Steel Co. v. N.L R B.,120 F.2d 641 (C A.D.C.). -LEPRINO CHEESE MFG.ment to, any employee of its said Denver establish-ment because he engages, or has- engaged, in anyconcerted activities for the purpose of collectivebargaining or other mutual aid or protection of em-ployees.(b) In any manner threatening, or otherwise in-forming, any employee of its Denver establishmentthat he will be discharged, denied employment,blackballed, denied any reference or recommenda-tion for employment, or subjected to any otherreprisal, if he engages, or has engaged, in any con-certed activities for the purpose of collective bar-gaining or other mutual aid or protection of em-ployees.(c) In any other manner interfering with,restraining, or coercing employees employed at itsDenver establishment in the right to self-organiza-tion; to form, join, or assist any labor organization;to bargain collectively through representatives oftheir own choosing; to engage in concerted activi-ties for the purpose of collective bargaining orother mutual aid or protection; or to refrain fromany or all such activities, except to the extent thatsuch right may be affected by an agreement requir-ing membership in a labor organization as a condi-tionof employment, as authorized in Section8(a)(3) of the Act.2.Take the following affirmative action, which,it is found, will effectuate the policies of the Act:(a)Make Kenneth W. Gomez, Joe F. Salazar,EdwardAbeyta,RogerEspinoza,Richard J.Macias, and John Sanudo whole, together with in-terest, in the manner, according to the method, andto the extent set forth in section IV, above, entitled"The Remedy."(b) Preserve until compliance with any order forbackpay made by the National Labor RelationsBoard in this proceeding is effectuated, and makeavailable to the said Board and its agents, uponrequest, for examination and copying, all payrollrecords, social security payment records, timecards,and all other records relevant to a determination ofthe amount of backpay due under the terms of suchorder.(c) Post at its plant in Denver, Colorado, copiesof the attached notice marked "Appendix." 18 Co-pies of said notice, to be furnished by the RegionalDirector for Region 27 of the National Labor Rela-tions Board, after being duly signed by Respon-dent's representative, shall be posted by Respon-dent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced,or covered by any other material.(d)Notify said Regional Director, in writing,within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.19CO.609IT IS FURTHER RECOMMENDED that so much of thecomplaint be dismissed as alleges that the Companyunlawfullydischarged and refused to reinstateDaniel P. Maes.i" In the event that this Recommended Order is adopted by the Board,the words"a Decisionand Order"shall be substituted for the words "theRecommendedOrder of aTrial Examiner"in the notice In the furtherevent that the Board'sOrder is enforced by a decree of a United Statespeals Enforcing an Order" shall be substituted for the words"a Decisionand Order "iS In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read"Notify said Regional Director, inwriting, within 10 days from the date of this Order, what steps Respondenthas taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Boardand in order to effectuate the policies of the Na-tional Labor Relations Act, as amended, we herebynotify our employees that:WE WILL NOT discharge, or otherwise denyemployment to, any employee of our Denverplant, because he engages, or has engaged, inany concerted activities for the purpose of col-lective bargaining or other mutual aid or pro-tection of employees.WE WILL NOT threaten, or otherwise inform,any employee of our Denver plant that he willbedischarged,deniedemployment,blackballed, denied any reference or recom-mendation for employment, or subjected toany other reprisal, if he engages, or has en-gaged, in any concerted activities for the pur-pose of collective bargaining or other mutualaid or protection of employees.Inasmuch as the National Labor RelationsBoard has found that we unlawfully dischargedKenneth W. Gomez, Joe F. Salazar, EdwardAbeyta, Roger Espinoza, Richard J. Macias,and John Sanudo on December 25, 1966,because they engaged in such concerted activi-ties, but that we subsequently offered to rein-state them as of April 28, 1967, WE WILL payeach of them the wages he lost between thedate of his discharge and the date when we of-fered to reinstate him.WE WILL respect the right of our employeesto self-organization; to form, join, or assist anylabororganization; to bargain collectivelythrough representatives of their own choosing;to engage in concerted activities for the pur-pose of collective bargaining or other mutualaid or protection; or to refrain from any or allsuch activities.350-999 0 - 71 - 40 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll our employees are free to join, or to refrainThis notice must remain posted for 60 consecu-from joining, any union.tive days from the date of posting and must, not bealtered, defaced, or covered by any other material:LEPRINO CHEESE CO.,D/B/A LEPRINO CHEESEMFG. CO.(Employer)If employees have any question concerning thisnotice or compliance with its provisions, they mayDatedBycommunicate directly with the Board's RegionalOffice, 2240 New Custom House, 721 19th Street,(Representative) (Title)Denver, Colorado 80202, Telephone 297-3551,